Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 20-1303

                     UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

                   EVARIS NAOMI GARCÍA-CAMACHO,

                        Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

         [Hon. Francisco A. Besosa, U.S. District Judge]


                                  Before

                   Thompson, Selya, and Kayatta,
                          Circuit Judges.


     Johnny Rivera-González on brief for appellant.
     W. Stephen Muldrow, United States Attorney, Mariana E. Bauzá-
Almonte, Assistant United States Attorney, Chief, Appellate
Division, and Robert P. Coleman III, Assistant United States
Attorney, on brief for appellee.



                            October 19, 2021
            SELYA,   Circuit      Judge.     In   this   sentencing    appeal,

defendant-appellant     Evaris       Naomi    García-Camacho     strives    to

persuade us that the district court procedurally and substantively

erred in imposing her sentence by focusing on aggravating factors

and disregarding mitigating factors. Because these claims of error

are not supported by the record, we summarily affirm the challenged

sentence.

I. BACKGROUND

            We briefly rehearse the relevant facts and travel of the

case.   "Where, as here, a sentencing appeal follows a guilty plea,

we glean the relevant facts from the change-of-plea colloquy, the

unchallenged portions of the presentence investigation report (PSI

Report), and the record of the disposition hearing." United States

v. Vargas, 560 F.3d 45, 47 (1st Cir. 2009).

            On   February   25,    2019,     Puerto   Rico   police   officers

executed a search warrant at an apartment in San Juan.                  In the

apartment, they found the appellant and her boyfriend.                They also

found a cache of firearms, ammunition, and controlled substances.

The appellant was arrested and — having waived her rights under

Miranda v. Arizona, 384 U.S. 436, 444-45 (1966) — confessed that

she and her boyfriend were selling drugs.

            On March 14, a federal grand jury sitting in the District

of Puerto Rico returned an indictment, which charged the appellant

with possession with intent to distribute a substance containing


                                     - 2 -
cocaine base and cocaine (Counts 1 and 2, respectively), see 21

U.S.C.      § 841(a)(1),      (b)(1)(C);       possession     with     intent   to

distribute a substance containing marijuana (Count 3), see id.

§ 841(a)(1), (b)(1)(D); and possession of a firearm in furtherance

of    a    drug    trafficking     crime       (Count   4),    see     18   U.S.C.

§ 924(c)(1)(A).         The appellant initially maintained her innocence,

but later changed course and entered a guilty plea to Counts 2 and

4.    Pursuant to her plea agreement, the government agreed to

dismiss Counts 1 and 3.

             The PSI Report recommended a guideline sentencing range

of twelve to eighteen months in prison for Count 2.                  The statutory

minimum sentence and, thus, the guideline sentence for Count 4 was

sixty months (to run consecutive to any sentence imposed on Count

2).       See id. § 924(c)(1)(A)(i), (c)(1)(D)(ii).                  Neither side

objected to these guideline calculations.

             At the disposition hearing, defense counsel advocated

for a twelve-month term of immurement on Count 2 and a sixty-month

term of immurement on Count 4.          He described the appellant — then

age 21 — as "very young" and "very immature" and stated that she

was "in a very toxic relationship."              He concluded by telling the

court     that    the    appellant's    sentencing      memorandum      "includes

everything."

             The prosecutor took a different view, noting that the

appellant "was participating in a drug trafficking operation that


                                       - 3 -
was being run out of her apartment" and that there were many

firearms, ammunition, and controlled substances in the apartment.

She asked for an eighteen-month term of immurement on Count 2 and

a sixty-month term of immurement on Count 4.

           The   appellant    allocuted.               She   stated    that    she   was

"repentant"    and   asked   the     court       for    "a    fair    and   reasonable

sentence."

           After confirming that it had reviewed the appellant's

sentencing     memorandum,         the     court        adopted       the     guideline

calculations contained in the PSI Report.                    It then canvassed the

sentencing    factors   limned      in    18     U.S.C.      § 3553(a),     discussing

(among   other   things)     the    appellant's          age,   education,       former

employment, and substance-use history.                 Next, the court summarized

the facts pertaining to the offenses of conviction and described

the many incriminating items found in the apartment.                          The court

expressed the view that the parties' sentence recommendations

"d[id] not reflect the seriousness of the offenses, d[id] not

promote respect for the law, d[id] not protect the public from

further crimes by [the appellant], and d[id] not address the issues

of deterrence and punishment."             It concluded that a twelve-month

prison sentence on Count 2, followed by a consecutive seventy-two-

month prison sentence on Count 4, was a condign punishment.                          The

court sentenced the appellant accordingly.                   After the court denied

her motion for reconsideration, this appeal ensued.


                                         - 4 -
II. ANALYSIS

                 The    appellant         contends    that   her   sentence        is    both

"procedurally           and    substantively         unreasonable."1      Despite        this

duality, she combines both points in a unitary claim of error.

For ease in analysis,                   we examine her       arguments through both

procedural and substantive lenses.

                                   A.   The Procedural Lens.

                 The appellant's principal claim of error is that the

district court failed adequately to balance the section 3553(a)

factors.         Specifically, she asserts that the court "placed all

weight      on    the     negative        factors    and   disregarded    the      multiple

mitigating factors."                Because this claim of error was not advanced

below, our review is for plain error.                   See United States v. Duarte,

246 F.3d 56, 60 (1st Cir. 2001).                      The appellant stumbles at the

first step of plain-error review because she cannot show that any

error occurred.

                 Where,       as    here,    a   sentencing     court     has      properly

calculated a defendant's guideline range, it becomes the court's

task       "to   sift"     all      the   information      furnished     to   it    in    the

sentencing memorandums and at the disposition hearing and to



       The appellant is less than precise as to whether she is
       1

challenging her twelve-month prison sentence on Count 2, her
seventy-two-month prison sentence on Count 4, or both. We read
the appellant's claim as being directed toward her seventy-two-
month prison sentence.     After all, she received exactly the
sentence she requested on Count 2.


                                              - 5 -
balance the relevant sentencing factors.                United States v. Madera-

Ortiz, 637 F.3d 26, 32 (1st Cir. 2011).                    When explicating the

sentence imposed, the court "is not required to address [the

sentencing] factors, one by one, in some sort of rote incantation."

United States v. Dixon, 449 F.3d 194, 205 (1st Cir. 2006).                    It is

enough for the "court simply to identify the main factors driving

its determination."          United States v. Sepúlveda-Hernández, 817

F.3d 30, 33 (1st Cir. 2016).

            In the case at hand, the record makes manifest that the

sentencing court adequately considered all the relevant section

3553(a)    factors.        The   court     read   the    appellant's    sentencing

memorandum       and    listened     to    defense      counsel's   arguments    in

mitigation.       The court discussed the appellant's age, education,

prior employment, substance-use history, and lack of any prior

criminal record.          It also discussed the offenses of conviction,

describing       in     detail   the      firearms,     ammunition,      controlled

substances,       and    other     items    discovered      in   the    appellant's

apartment. The court then factored in the gravity of the offenses,

the need for respect for the law, the need to protect the public

from further crimes by the appellant, and the goals of deterrence

and condign punishment.          No more was exigible.

            The appellant's contention that the court "failed to

take      into        consideration . . . [the           a]ppellant's     advanced

pregnancy, youth, complete[ly] dysfunctional up bringing, [and]


                                          - 6 -
spousal abuse syndrome" is without merit.                    These arguments were

brought    to    the    court's      attention       with   unmistakable      clarity.

"[T]hat the district court did not explicitly mention them during

the   sentencing       hearing      suggests     they   were    unconvincing,        not

ignored."       United States v. Lozada-Aponte, 689 F.3d 791, 793 (1st

Cir. 2012).      The claim of procedural error fails.

                             B.    The Substantive Lens.

            We next examine the appellant's claim of error through

a   more   substantive           lens.   With    respect       to    the    substantive

reasonableness         of    a    sentence,    our    review    is    for    abuse   of

discretion.       See Holguin-Hernandez v. United States, 140 S. Ct.

762, 766 (2020); United States v. Bruno-Campos, 978 F.3d 801, 808

(1st Cir. 2020).

            "In the sentencing context, 'reasonableness is a protean

concept.'"      United States v. Clogston, 662 F.3d 588, 592 (1st Cir.

2011) (quoting United States v. Martin, 520 F.3d 87, 92 (1st Cir.

2008)).     Consequently, "[t]here is no one reasonable sentence in

any given case but, rather, a universe of reasonable sentencing

outcomes."       Id.        Our task, then, is "to determine whether the

[challenged] sentence falls within this broad universe."                        United

States v. Rivera-Morales, 961 F.3d 1, 21 (1st Cir. 2020).

            In making this determination, "we cannot substitute our

judgment of the appropriate sentence for that of the sentencing

court; to the contrary, we must accord significant deference to


                                         - 7 -
the   court’s   informed   determination   that   the   section   3553(a)

factors justify the sentence imposed."            Id.   In the end, "a

sentence is substantively reasonable so long as the sentencing

court offers a plausible rationale and the sentence represents a

defensible result."     Id.

           The court below adequately articulated its sentencing

rationale.    The court mulled the parties' arguments and considered

the relevant section 3553(a) factors.      It then determined that the

gravity of the offenses, the need to protect the public, and a

constellation    of   similar   considerations    demanded   substantial

punishment.     We find its rationale plausible.

           So, too, the challenged sentence represents a defensible

result.   Given the gravity of the offenses and the types and kinds

of contraband involved, we cannot say that a seventy-two-month

term of immurement on Count 4 was an indefensible result.         Serious

crimes warrant substantial punishment — and the district court

recognized as much.        The mitigating factors emphasized by the

appellant do not tip the balance so heavily as to demand a

different result.

           Finally, the appellant complains that the seventy-two-

month sentence was an upward variance and that she was given no

advance notice of the sentencing court's intent to vary upward.

There was nothing untoward about the court's deployment of an

upward variance.      "[A] mandatory minimum sentence is just that:


                                  - 8 -
the lowest sentence that can lawfully be imposed.       A sentencing

court may lawfully select a higher sentence up to the statutory

maximum."2     United States v. Rivera-González, 776 F.3d 45, 51-52

(1st Cir. 2015).      And unlike a sentencing departure, an upward

variance from a properly calculated guideline range almost never

requires advance notice to a defendant.        See United States v.

Daoust, 888 F.3d 571, 575 (1st Cir. 2018).     No advance notice was

required here.

III. CONCLUSION

             We need go no further. For the reasons elucidated above,

the challenged sentence is summarily



Affirmed.     See 1st Cir. R. 27.0(c).




     2 In this case, the statutory maximum sentence on Count 4 was
life imprisonment. See 18 U.S.C. § 924(c)(1)(A).


                                 - 9 -